Citation Nr: 9913717	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  96-26 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an increased evaluation for right knee 
disability, currently rated a combined 40 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from August 1971 to 
August 1974.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Atlanta, Georgia, Regional Office (RO).  


REMAND

The appellant was granted service connection for 
postoperative residuals of recurrent dislocations of the 
right patella by a September 1974 rating decision, and a 20 
percent evaluation was assigned for the disability under 
Diagnostic Code 5257.  A March 1987 rating decision assigned 
a 30 percent evaluation for the appellant's right knee 
disability under Diagnostic Code 5257.  However, following an 
August 1998 fee-basis examination of the appellant's knees, 
which included a finding of no ankylosis in the right knee, 
an October 1998 rating decision reduced the evaluation for 
the appellant's postoperative residuals of recurrent 
dislocations of the right patella, based on instability, to 
10 percent under Diagnostic Code 5257, and granted service 
connection postoperative residuals of traumatic arthritis of 
the right knee as for ankylosis under Diagnostic Codes 5010-
5256, and assigned a 30 percent evaluation.  

The Board also notes that the appellant's right knee 
disability may be evaluated as for limitation of motion under 
Diagnostic Codes 5260 and 5261 and have a discrete rating for 
instability under Code 5257;  however, the August 1998 fee-
basis examination report does not provide the actual ranges 
for flexion and extension in the right knee and does not 
provide an assessment of the degree of instability . In 
addition, it is necessary to determine if there are any 
tender or painful surgical scars. 

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the Board believes 
the medical evidence of record is insufficient it may 
supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, in 
order to obtain additional medical evidence and to insure 
that the appellant receives his procedural due process rights 
and fair process rights, the Board finds that the claim must 
be remanded for the following actions:  

1.  The RO should schedule the appellant for a 
VA orthopedic examination to determine the 
severity of his right knee disabilities.  All 
indicated testing and studies, including range 
of motion testing and X-rays, should be 
performed.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  He should be requested to 
identify all current disability in the 
appellant's right knee and to comment on any 
functional limitations resulting from the right 
knee disability.  The examiner should provide 
his opinion as to whether the veteran has 
slight, moderate or severe ligamentous 
instability, and he should also state whether 
there are any tender or painful scars. 

2.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

3.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation purposes  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claim, and, in doing so, should 
consider the possible application of DeLuca, Lichtenfels, 
Hicks, VA O.G.C. Prec. Op. No. 23-97, and VA O.G.C. Prec. Op. 
No. 9-98.  If the benefit sought on appeal remains denied, a 
supplemental statement of the case should be furnished to the 
appellant and his representative, and they should be afforded 
the appropriate period of time to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process and fair process rights.  No opinion, either legal or 
factual, is intimated by this REMAND as to the merits of the 
appellant's claim.  No additional action is required by the 
appellant until he receives further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  


